Citation Nr: 0532688	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 1999, 
for the award of entitlement to Dependency and Indemnity 
Compensation (DIC) to include whether there was clear and 
unmistakable error (CUE) in a March 18, 1982, rating decision 
which denied service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Irving Solotoff, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  He died in March 1979.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted entitlement to dependency 
and indemnity compensation (DIC) benefits effective from June 
1, 1999.  Pursuant to her request, the appellant was afforded 
a Board hearing in November 2002.

In a May 2003 decision, the Board denied the appellant's 
claim.  She thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
means of an Order promulgated in August 2004, vacated the 
Board's May 2003 decision and remanded the case to the Board 
for further action pursuant to that Order and to the briefs 
of the appellant and VA that were incorporated by reference 
therein.  In January 2005, the Board remanded this case to 
the RO for further action.  

At her November 2002 Board hearing, the appellant's 
representative raised the issue of CUE in a March 18, 1982, 
rating action.  In August 2005, the RO considered this issue 
as inextricably intertwined with the other issue already on 
appeal.  Accordingly, this issue is also before the Board.  

In an August 2005 rating decision, the RO denied service 
connection for accrued benefits.  In October 2005, a 
statement was received from the appellant which included an 
attached letter from a physician.  The appellant expressed 
disagreement with the denial of accrued benefits.  That 
matter is being referred back to the agency of original 
jurisdiction (AOJ) on remand.  The Board notes that the 
appellant did not waive initial AOJ jurisdiction of the 
physician's statement.  However, this statement pertains to 
the accrued benefits claim and not the issues currently 
before the Board.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 1979 rating action, the RO denied the 
appellant's original claim of entitlement to DIC benefits.

2.  The appellant was notified of that decision and advised 
of her appellate rights, but she did not file a timely notice 
of disagreement.

3.  In a March 18, 1982, rating action, the RO denied the 
appellant's resubmitted claim of entitlement to DIC benefits.

4.  The appellant was notified of that decision and advised 
of her appellate rights, but she did not file a timely notice 
of disagreement.

5.  At the time of the March 18, 1982, rating decision, the 
correct facts, as they were known at the time, were before 
the adjudicator and the statutory and regulatory provisions 
extant at the time were correctly applied.

6.  In May 2000, the RO received the appellant's claim of 
entitlement to DIC benefits.

7.  In a June 2000 rating action, the RO granted entitlement 
to DIC benefits, effective from June 1, 1999, pursuant to a 
liberalizing law.


CONCLUSIONS OF LAW

1.  The March 18, 1982, rating decision which denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.105(a) (2005).

2.  The criteria for entitlement to an effective date prior 
to June 1, 1999, for the grant of DIC benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110(g) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.114(a)(3) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The evidence of record demonstrates that at the time of his 
death the veteran was service-connected for anxiety reaction, 
evaluated as 50 percent disabling; hearing loss, evaluated as 
20 percent disabling; a scar of the left little finger, 
evaluated as noncompensable; and healed perforation of the 
right tympanic membrane, evaluated as noncompensable.
The veteran died in March 1979.  The death certificate notes 
the immediate cause of death as rupture arteriosclerotic 
aortic false aneurysm due to mediastinitis, diabetes, and 
bronchopneumonia, with an onset of two months, due to 
coronary artery occlusive disease.  Hypertensive 
cardiovascular disease was listed as a significant condition 
contributing to death but not related to the cause of death.

In an April 1979 rating action, the RO denied the appellant's 
claim of entitlement to DIC benefits on the basis that it had 
been determined during the veteran's lifetime that his heart 
condition, diagnosed as arteriosclerotic heart disease, was 
neither incurred in nor aggravated by military service.  The 
RO also found that the evidence did not show that the cause 
of the veteran's death was due to service either directly or 
on a contributory basis.  Reconsideration of that decision 
was requested by the appellant's representative in April 
1979.  In an April 1979 letter to the appellant, the RO 
stated that no change in the prior denial of her claim was 
warranted.

The appellant sought to reopen her claim in February 1982.  
In the request to reopen, the appellant's representative 
referenced a recently adopted statute concerning former 
prisoners-of-war.  In a March 18, 1982, rating decision, the 
RO denied the appellant's claim for DIC benefits on the basis 
that there was nothing in the current evidence to warrant 
service connection for the cause of the veteran's death.

The appellant moved to reopen her claim again in April 2000 
and the claim was received by the RO in May 2000.  In a June 
2000 rating action, the RO granted entitlement to DIC 
benefits effective from June 1, 1999.  The RO found that 
subsequent to the March 18, 1982, rating decision, there was 
a liberalizing change in presumptive disabilities attributed 
under the law to veterans who were prisoners-of-war.  The RO 
noted that the law was amended to include ischemic heart 
disease as a presumptive disability provided that there was 
evidence of localized edema during the veteran's captivity.  
The record reflects a lay statement from a fellow service 
member of the veteran who indicated that the veteran did 
suffer from edema during his POW captivity.

Thus, entitlement to DIC benefits was granted in June 2000 
pursuant to a liberalizing law which amended 38 C.F.R. § 
3.309(c) by adding a note at the end stating that the term 
"beriberi heart disease" includes ischemic heart disease in 
a former prisoner-of-war who had experienced localized edema 
during captivity.  This liberalizing law became effective on 
August 24, 1993.


CUE

With regard to the CUE claim, the Court has determined that 
the Veterans Claims Assistance Act (VCAA) has no 
applicability to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA not applicable to CUE).

The appellant maintains that she filed her claim for DIC 
benefits within one year of the veteran's death.  She asserts 
that the veteran was a prisoner-of-war for a year and a half 
and that this implied that the harsh conditions of his 
incarceration in an enemy prisoner-of-war camp, the cruel 
conditions thereof, and the fact that he had ischemic heart 
disease, should have been sufficient for the RO to grant 
service connection for the cause of the veteran's death in 
March 1982 on the basis that ischemic heart disease/coronary 
artery disease should have been service-connected.  The 
appellant asserts that DIC benefits should have been granted 
in 1982 pursuant to Pub. L. No. 97-37 (effective October 1, 
1981), which provided that disabilities resulting from 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, any 
other nutritional deficiency, psychosis, and any of the 
anxiety states, may be considered service-connected if the 
former prisoner-of-war was held for at least 30 days.  She 
argues that beri-beri heart disease included ischemic heart 
disease/coronary artery disease.  She also stated that lay 
evidence shows that the veteran had localized edema while he 
was a prisoner-of-war.  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The appellant argues that the facts showed that the veteran 
had ischemic heart disease/coronary artery disease which was 
related to beri-beri heart disease and/or service.  She also 
argues the applicable law and regulation was not correctly 
applied in the rating decision at issue because service 
connection for heart disease was not granted on a presumptive 
basis as a prisoner-of-war disease.  

At the time of the March 18, 1982, rating decision, pertinent 
service connection law and regulation provided for 
presumptive service connection for beri-beri heart disease 
for a veteran who was a prisoners-of-war for 30 days or more.  
The pertinent law and regulation did not list any other 
cardiovascular disease other than beri-beri heart disease.  
Likewise, beri-beri heart disease was not indicated by law to 
include any other cardiovascular heart disease.  

With regard to the March 18, 1982, rating decision, the RO 
reviewed the evidence which had been submitted in support of 
the claim which included medical evidence which attributed 
coronary artery disease, which was shown on the death 
certificate to be an underlying cause of death which gave 
rise to the immediate cause of death, to the veteran's 
prisoner-of-war experiences.  Specifically, the RO noted that 
it reviewed the report of Dr. Jamshidi who indicated that he 
treated the veteran for coronary artery disease with 
myocardial infarction and who indicated that it was known 
that stress was a risk factor in the development of coronary 
artery disease and that, due to the veteran's experiences as 
a prisoner of war in World War II, the stress that he 
suffered played an important role in the development of 
coronary artery disease.  

The RO considered this medical evidence with the other 
evidence of record and denied service connection for the 
cause of the veteran's death.  Although not articulating the 
reasons for its decision, the RO obviously assigned little 
probative weight to Dr. Jamshidi's statement or assigned less 
probative value to it than to other evidence of record, 
because the RO determined that the evidence of record did not 
establish a sufficient basis for an award of service 
connection for the cause of the veteran's death.  As noted 
above, in order to establish CUE, the claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Thus, the fact that certain evidence 
was not accorded greater probative weight by the RO does not 
establish CUE because any allegation of error in not 
assigning greater probative value to evidence pertains to how 
the facts were weighed or evaluated.  Moreover, the Board 
notes, with regard to the RO's not having articulated clear 
reasons for its determination in the March 18, 1982, rating 
decision, that before February 1, 1990, when 38 U.S.C. 
§ 5104(b) was added to the law to require ROs to specify the 
evidence considered and the reasons for the disposition, 
rating decisions routinely lacked such specificity.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  

With regard to service connection based on a presumption in 
the law extant in 1982 that certain diseases manifesting 
themselves in former prisoners of war would be presumed to 
have resulted from service, the evidence of record in March 
1982 did not include competent medical evidence showing that 
the veteran had beri-beri heart disease, one condition 
subject at the time to the presumption.  Thus, there being no 
competent medical evidence that the veteran suffered from 
beri-beri heart disease during his lifetime, presumptive 
service connection for that disease was not in order.  
Therefore, the RO properly applied the applicable law and 
regulation with regard to presumptive service connection for 
prisoner-of-war diseases.  Ischemic heart disease was not a 
presumptive disorder for prisoner-of-war veterans at that 
time.  Accordingly, there was no error of fact or law in the 
March 18, 1982, rating decision which was made that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.

The appellant  has failed to allege that the correct facts, 
as they were known at the time of the RO decision, were not 
before the RO, or that the statutory or regulatory provisions 
then extant were incorrectly applied.  Neither has the 
veteran provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous adjudication would 
have been manifestly different but for an error.  Instead, 
the appellant's arguments amount to a disagreement with how 
the RO weighed or evaluated the facts.  Moreover, her 
arguments also contemplate that presumptive service 
connection for beri-beri heart disease should have included 
ischemic heart disease/coronary artery disease.  This was not 
the law at that time.  Only the law in existence at that time 
could be applied.  Therefore, the arguments advanced by the 
appellant cannot be the basis of a valid claim of CUE.  The 
RO ignored neither the facts nor the law; it committed no 
undebatable error.

Therefore, based on the above discussion, the Board is unable 
to find that the March 18, 1982, denial of service connection 
for the cause of the veteran's death involved CUE.


Earlier Effective Date

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2005 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The appellant contends that an earlier effective date for 
service connection for the cause of the veteran's death 
should be assigned.  She maintains that there was CUE in the 
March 18, 1982 rating decision which denied service 
connection for the cause of the veteran's death.  However, 
for the reasons set forth above, the Board has determined 
that there was no CUE in that rating decision.  Thus, an 
earlier effective date may not be assigned on that basis.  
Therefore, the Board will consider if an earlier effective 
date may be assigned on any other applicable basis.

Applicable law and regulations state that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or DIC based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
based on a claim reopened after a final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).

As previously noted, the appellant's original claim for DIC 
benefits was denied in April 1979.  Her claim was again 
denied in March 1982.  The appellant failed to perfect a 
timely appeal of those determinations and the decisions 
became final.  See 38 C.F.R. §§ 20.302, 20.1103.  Entitlement 
to DIC benefits was subsequently granted in June 2000.  Under 
these criteria, the effect date of an award of DIC 
compensation based upon a claim reopened after final 
disallowance shall be the date of the RO's receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).

However, where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 C.F.R. § 
3.114(a).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his/her claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  See 38 C.F.R. 
§ 3.114(a)(3).
In the present case, entitlement to DIC benefits was granted 
in June 2000 pursuant to a liberalizing law which amended 38 
C.F.R. § 3.309(c) by adding a note at the end stating that 
the term "beriberi heart disease" includes ischemic heart 
disease in a former prisoner-of-war who had experienced 
localized edema during captivity.  This liberalizing law 
became effective on August 24, 1993, and the appellant's 
claim, construed as a request for review under section 3.114, 
was received in May 2000.  The RO has assigned an effective 
date of June 1, 1999, pursuant to 38 C.F.R. § 3.114(a)(3) as 
the appellant's claim was received more than one year after 
the August 24, 1993, effective date of the liberalizing law.  
In light of the applicable law and regulations, the 
assignment of an effective date prior to June 1, 1999, is not 
warranted in this case.

The appellant asserts that DIC benefits should have been 
granted in March 1982, pursuant to Pub. L. No. 97-37 
(effective October 1, 1981), which provided that disabilities 
resulting from avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, and any of the anxiety states, may be considered 
service-connected if the former prisoner-of-war was held for 
at least 30 days.  However, as previously noted, the March 
1982 rating decision became final after one year and is not 
thereafter subject to revision unless CUE is found.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The March 18, 1982, 
rating decision does not contain CUE, as set forth above.  

The appellant has argued that VA failed to assist her by 
notifying her of the change in the law in 1993.  The Board 
notes that section 7722 of the statute, governing "Outreach 
Services", provides in pertinent part that VA "shall 
distribute full information to eligible veterans and eligible 
dependents regarding all benefits and services to which they 
may be entitled."  38 U.S.C.A. § 7722(c)(1).  This statute 
may not be construed to impose upon VA a duty to inform an 
individual of his or her potential entitlement to benefits 
where VA has no reason to assume that the individual would be 
eligible for benefits.  See Lyman v. Brown, 5 Vet. App. 194, 
197 (1993).  Even assuming that the appellant's past claims 
for DIC benefits in 1979 and 1982 may have provided VA with a 
reason to assume that she would be eligible for DIC benefits 
under the 1993 amendment to the law, the provision of section 
7722 may not be construed contrary to the terms of section 
5110(g) which governs the assignment of effective dates for 
awards of benefits made pursuant to such new laws or 
amendments and which expressly provides that "in no event 
shall [an] award . . . be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement . . . ." 38 
U.S.C.A. § 5110(g) (emphasis added).  Thus, the appellant's 
argument unfortunately does not provide a legal basis under 
the applicable law and regulations for granting an effective 
date prior to June 1, 1999, for the award of DIC benefits.

In summary, the appellant's claim, construed as a request for 
review under section 3.114, was received in May 2000 and an 
effective date of June 1, 1999, was assigned pursuant to 38 
C.F.R. § 3.114(a)(3).  Given these facts, the assignment of 
an effective date prior to June 1, 1999, for the award of DIC 
benefits is not warranted under the law.  See 38 C.F.R. § 
3.400.  

The Board is bound within the parameters of applicable laws 
and regulations.  In this case, there is no legal basis on 
which such a date for DIC benefits may be awarded.  Thus, the 
appeal must be denied.


ORDER

Entitlement to an effective date prior to June 1, 1999, for 
the grant of entitlement to DIC benefits to include whether 
there was CUE in a March 18, 1982 rating decision which 
denied service connection for the cause of the veteran's 
death, is denied.




REMAND

In an August 2005 rating decision, the RO denied service 
connection for accrued benefits..  In October 2005, a 
statement was received from the appellant which included an 
attached letter from a physician.  The appellant expressed 
disagreement with the denial of accrued benefits.  

As such, the AOJ should issue the veteran a statement of the 
case as to the issue of entitlement o accrued benefits in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

The AOJ should send the veteran a 
statement of the case as to the issue of 
entitlement to accrued benefits in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the appellant 
perfects her appeal by submitting a 
timely and adequate substantive appeal, 
then the AOJ should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


